Case 4:20-cv-10062-JEM Document 13 Entered on FLSD Docket 01/27/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                    KEY WEST DIVISION
                         Case Number: 20-10062-CIV-MARTINEZ-REID


  ERIC LEE KINCAID,

          Plaintiff,

  vs.

  TRAVIS D. LOCKWOOD, et al.,

        Defendants.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          THIS CAUSE was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation, (“R&R”) on all dispositive matters, [ECF No. 2]. After

  initial screening, Magistrate Judge Reid filed a R&R, [ECF No. 8], recommending Plaintiff’s pro

  se § 1983 case be dismissed without prejudice for failure to state a claim. The R&R also

  recommended that Plaintiff be granted leave to cure the deficiencies by a date certain. Plaintiff

  timely filed an Amended Complaint, [ECF No. 11], which is now before the Court. Magistrate

  Judge Reid conducted an additional screening of the Amended Complaint pursuant to 28 U.S.C. §

  1915(e)(2) and again found that Plaintiff has failed to state a claim, [ECF No. 12]. Accordingly,

  Magistrate Judge Reid issued an R&R recommending that Plaintiff’s Amended Complaint be

  dismissed with prejudice and the case be closed. Id. The Court has reviewed the entire record and

  notes that no objections have been filed. Nonetheless, after a de novo review of the record, the

  Court agrees with the totality of Magistrate Judge Reid’s R&R and finds that Plaintiff has indeed

  failed to state a claim for relief for the second time.

          Accordingly, after careful consideration, it is hereby:
Case 4:20-cv-10062-JEM Document 13 Entered on FLSD Docket 01/27/2021 Page 2 of 2




         ADJUDGED that United States Magistrate Judge Reid’s Report and Recommendation,

  [ECF No. 12], is AFFIRMED and ADOPTED.

         Accordingly, it is

         ADJUDGED that:

         1.     Plaintiff’s pro se § 1983 Amended Complaint, [ECF No. 11], is DISMISSED with

                prejudice for failure to state a claim upon which relief can be granted.

         2.     This case is CLOSED, and all pending motions shall be DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this 27th day of January, 2021.




                                                      ____________________________________
                                                      JOSE E. MARTINEZ
                                                      UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Reid
  All Counsel of Record
  Eric Lee Kincaid, pro se




                                                -2-
